MEMORANDUM **
Carlos Roberto Gutierrez-Porras, his wife and two children, natives and citizens of Guatemala, petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing their appeal from an immigration judge’s (“IJ”) decision denying their application for asylum, withholding of removal, and protection under the Convention Against Torture. Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo due process challenges to immigration decisions. Barron v. Ashcroft, 358 F.3d 674, 677 (9th Cir.2004). We dismiss the petition for review.
Petitioners’ sole contention is that the IJ denied Gutierrez-Porras due process because of an incomplete record. We lack jurisdiction to consider this claim because Gutierrez-Porras did not raise it to the BIA. See id. at 678 (requiring exhaustion of procedural due process claims).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.